Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, the limitations “wherein the at least one module can be switched to live via the pushbutton, wherein the module carrier further comprises a locking cap, wherein the locking cap has a device for actuating the pushbutton and wherein, in the unactuated state, the pushbutton is switched to not live and the pushbutton is actuatable by locking the locking cap using the actuating device” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, the Applicant’s drawings are not clear and there is no any structure that ordinary skill in the art and consider as “pushbutton”. On the other hand, there is structure shown “the pushbutton is actuatable by locking the locking cap using the actuating device”. Based on the disclosed figures, there is no way to have the actuating device to actuate the pushbutton. Further clarification is required. 
In Claim 5, the limitations “the pushbutton lies behind a module cap, which is blocked by the locking cap” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, the Applicant’s drawings are not clear and there is no any structure that ordinary skill in the art and consider as “the pushbutton is blocked by the locking cap”. Further clarification is required. 
In Claim 7, the limitations “removing the module and the locking cap from the module carrier at the same time is ruled out by design” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, due to the indefinite of the claim 1, this claim is even more confuse/unclear. Further clarification is required. 
In Claim 8, the limitations “the pushbutton switches an inherently safe release circuit, which switches the module to live or currentless via a relay” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. The disclosed figures are not clear about the items: pushbutton, safe release circuit, and relay. In addition, due to the indefinite of the claim 1, this claim is even more confuse/unclear. Further clarification is required. 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph: “the locking cap has a device for actuating the pushbutton and wherein, in the unactuated state, the pushbutton is switched to not live and the pushbutton is actuatable by locking the locking cap using the actuating device”, “the pushbutton lies behind a module cap, which is blocked by the locking cap”, and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Krah (US 20060274042 A1).
With regard claim 1 (see also 112 rejections and drawings objection), Krah discloses A module carrier for use in a potentially explosive atmosphere, in particular in a potentially explosive atmosphere in the form of gas or dust, comprising (abstract; fig 1-19):  a housing for receiving at least one module with a pushbutton (at least fig 1-3 or fig 19, the housing, for user to touch, and for receiving at least one module with a pushbutton; paragraph [157]-[158]; see also [154]), wherein the at least one module can be switched to live via the pushbutton (paragraph [157]-[158]; see also [154]), wherein the module carrier further comprises a locking cap (at least fig 15, fig 19, the locking cap to lock with the structure or module), wherein the locking cap has a device for actuating the pushbutton (at least fig 19, the protrusion structure with allow the pushbutton to function/active, Examiner consider as the device) and wherein, in the unactuated state, the pushbutton is switched to not live and the pushbutton is actuatable by locking the locking cap using the actuating device (at least fig 19, paragraph [157]-[158]; see also [154]).
Regarding claim 2, Krah further disclosed the module is a power supply unit module (paragraph [106]-[107]; at least the power supply to the circuit).
Regarding claim 3, Krah further disclosed the housing has a cage element (paragraph [155]-[156]).
Regarding claim 4, Krah further disclosed the locking cap has at least one snap hook (at least fig 15, fig 19; the snap hook on the bottom, no label).
Regarding claim 5, Krah further disclosed when the locking cap is locked (fig 15 or fig 19), the pushbutton lies behind a module cap, which is blocked by the locking cap (Examiner consider it’s blocked by the locking cap on at least one view point).
Regarding claim 6, Krah further disclosed the locking cap covers the module in the locked state such that, under the locking cap, the module is not releasable (at least fig 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krah (US 20060274042 A1) in view of and further in view of Examiner’s Official Notice (EON). 
Regarding claim 7, The primary art discussed in the preceding claim disclosed all the subject matter except for removing the module and the locking cap from the module carrier at the same time is ruled out by design.
However, Examiner take official notice (EON) that the above limitations (removing the module and the locking cap from the module carrier at the same time is ruled out by design) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (removing the module and the locking cap from the module carrier at the same time is ruled out by design) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure or improve the safety of the modified structure. 
Regarding claim 8, The primary art discussed in the preceding claim disclosed all the subject matter except for the pushbutton switches an inherently safe release circuit, which switches the module to live or currentless via a relay.
However, Examiner take official notice (EON) that the above limitations (the pushbutton switches an inherently safe release circuit, which switches the module to live or currentless via a relay) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the pushbutton switches an inherently safe release circuit, which switches the module to live or currentless via a relay) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure or improve the safety/reliability of the modified structure. 
Regarding claim 9, The primary art discussed in the preceding claim disclosed all the subject matter except for the locking cap is designed translucent.
However, Examiner take official notice (EON) that the above limitations (the locking cap is designed translucent) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the locking cap is designed translucent) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further improve the looking or visibility for the modified structure. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841